  Case 18-10598         Doc 42     Filed 11/02/18 Entered 11/02/18 12:05:20              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-10598
         LATASHA HALL

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/11/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/23/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-10598          Doc 42        Filed 11/02/18 Entered 11/02/18 12:05:20                   Desc Main
                                         Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                     $192.00
        Less amount refunded to debtor                                 $0.00

NET RECEIPTS:                                                                                         $192.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $182.78
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                            $9.22
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $192.00

Attorney fees paid and disclosed by debtor:                     $310.00


Scheduled Creditors:
Creditor                                          Claim         Claim          Claim       Principal      Int.
Name                                    Class   Scheduled      Asserted       Allowed        Paid         Paid
2001 BOUTIQUE & SALES               Unsecured           0.00           NA            NA            0.00       0.00
2001 BOUTIQUE & SALES               Unsecured           0.00           NA            NA            0.00       0.00
2001 BOUTIQUE & SALES               Unsecured           0.00           NA            NA            0.00       0.00
AARONS SALES & LEASE                Unsecured         667.00           NA            NA            0.00       0.00
AARONS SALES & LEASE                Unsecured         702.00           NA            NA            0.00       0.00
AARONS SALES & LEASE                Unsecured           0.00           NA            NA            0.00       0.00
AFNI                                Unsecured           0.00           NA            NA            0.00       0.00
ASHLEY STEWART                      Unsecured         200.00           NA            NA            0.00       0.00
BANK OF AMERICA NA                  Unsecured            NA         493.88        493.88           0.00       0.00
CENTRAL FURNITURE                   Unsecured         250.00           NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU      Unsecured     20,016.85     31,555.37      31,555.37           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU      Unsecured            NA     12,238.26      12,238.26           0.00       0.00
COMMONWEALTH EDISON                 Unsecured      2,613.18       3,512.08      3,512.08           0.00       0.00
FIRST PREMIER BANK                  Unsecured           0.00           NA            NA            0.00       0.00
GO FINANCIAL                        Unsecured           0.00           NA            NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Unsecured         430.00        425.58        425.58           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Secured              NA     17,577.54      17,577.54           0.00       0.00
MIDNIGHT VELVET                     Unsecured           0.00           NA            NA            0.00       0.00
MONTGOMERY WARD                     Unsecured         428.00        428.10        428.10           0.00       0.00
Municipal Collection Service Inc.   Unsecured         250.00           NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO         Unsecured         800.00           NA            NA            0.00       0.00
PUBLIC AUTO                         Secured        9,739.50            NA            NA            0.00       0.00
VILLAGE OF BROADVIEW                Unsecured         300.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-10598         Doc 42      Filed 11/02/18 Entered 11/02/18 12:05:20                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                                $0.00                $0.00            $0.00
       All Other Secured                                 $17,577.54                $0.00            $0.00
 TOTAL SECURED:                                          $17,577.54                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $48,653.27                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $192.00
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                          $192.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
